UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7025



GARY L. WISE,

                                              Plaintiff - Appellant,

          versus


EILEEN JUDSON PALMER, NP at Lieber Medical
Facility; JASMEN MORALES, a/k/a Yasminnie
Morales, LPN at Lieber Medical Facility; RYAN
HUTCHINSON, Doctor and Head Physician at
Lieber Medical Facility; MARTHA GEDERT, a/k/a
Marti Gederts, Director and Health Care
Administrator; GLENN ALEWINE, M.D.; JAMIL A.
EL SHAMI, NP, Individually and in their
Official Capacities,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Cameron McGowan Currie, District
Judge. (6:04-cv-01752-CMC)


Submitted: September 28, 2006              Decided: October 11, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary L. Wise, Appellant Pro Se. Norma Anne Turner Jett, NESS, JETT
& TANNER, Bamberg, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              Gary L. Wise appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court. Wise v. Palmer, No. 6:04-cv-

01752-CMC (D.S.C. Apr. 28, 2006).              We deny Wise’s motion for

appointment of counsel. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 3 -